AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)

                  DAVID GREG LEPPO (4)                                   Case Number:        16CR1695-BEN

                                                                      EUGENE G. IREDALE
                                                                      Defendant's Attorney
USM Number                         57587298
• -                                                                                                         FEB 2 6 ?.020
THE DEFENDANT:                                                                                              .5. CISTRIC7 CCJRi
                                                                                                        1~u~TR,CT OF CAL,FORNIA
IZI   pleaded guilty to count(s)        2 of the Su_IJ_e_rseding Indictment.                                                    DEPUTY

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                     Nature of Offense                                                                 Number(s)
18USC 1955                          ILLEGAL GAMBLING BUSINESS                                                               2




     The defendant is sentenced as provided in pages 2 through
                                                                  - - -8- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

1ZJ   Count(s)   UNDERLYING AND REMAINING                       are         dismissed on the motion of the United States.

      Assessment : $100.00
IZI

D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•     No fine                 IZI Forfeiture pursuant to order filed              11/12/2019                    , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              DAVID GREG LEPPO (4)                                                          Judgment - Page 2 of 5
     CASE NUMBER:            16CR1695-BEN

                                                         PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS.

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               16CR1695-BEN
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   DAVID GREG LEPPO (4)                                                                   Judgment - Page 3 of 5
 CASE NUMBER:                 16CR1695-BEN

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).

l l. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

l 3. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         16CR1695-BEN
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            DAVID GREG LEPPO (4)                                                  Judgment - Page 4 of 5
CASE NUMBER:          16CR1695-BEN




                               SPECIAL CONDITIONS OF SUPERVISION


   1. Not enter or reside in the any foreign countries without permission of the court or probation officer,
       including for any business travel, and comply with both United States and Mexican immigration laws.


   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


   3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
      § 1030(e)( 1)), other electronic communications or data storage devices or media, or office, to a search
      conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. Any search must be conducted at a
      reasonable time and in a reasonable manner.


   4. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.


   5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
      lines of credit without approval of the probation officer.




                                                                                                16CR1695-BEN
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             DAVID GREG LEPPO (4)                                                     Judgment - Page 5 of 5
CASE NUMBER:           16CR1695-BEN

                                                   FINE

The defendant shall pay a fine in the amount of      $50,000.00              unto the United States of America.




This sum shall be paid _ _ immediately.
                       X   as follows:


Full amount of fine to be paid to the Clerk, U.S. District Court, no later than 180 days from 2/24/2020.




The Court has determined that the defendant       does        have the ability to pay interest. It is ordered that:
X   The interest requirement is waived.
    The interest is modified as follows:




                                                                                                    16CR1695-BEN
 1
 2                                                                Fl-LED
 3
                                                                  NOV 1 2 2019
 4                                                                 .,,.,S. 01:5TRICT COURT
                                                            so         iSTRiCT OF CALiFORNIA
                                                            BY                      DEPUTY
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10      UNITED STATES OF AMERICA,                     Case No. l 6CR1695-BEN
11                       Plaintiff,                   ORDER OF CRIMINAL
12          V.                                        FORFEITURE

13      DAVID GREG LEPPO (4),
14                       Defendant.
15
16 II       WHEREAS, in the Superseding Indictment in the above-captioned case, the
17 11 United States sought forfeiture of all right, title and interest in property of Defendant
18 I IDAVID GREG LEPPO (4) ("Defendant"), pursuant to 18 U.S.C. § 98l(a)(l)(C) and
191128 U.S.C. § 2461(c), as charged in the Superseding Indictment; and
20 11       WHEREAS, on April 4, 2019, Defendant pled guilty before Magistrate Judge
21 IIBarbara Lynn Major, without the benefit of a plea agreement, to Count 2 of the
22 11 Superseding Indictment filed in this case. Based on the mutual concessions set out in
23 IIthis agreement and the plea agreement in case number 19cr0903-AJB, the parties
24 l Ientered into a Sentencing Agreement and Waiver of Appeal on June 10, 2019,
25 11 including consent to the forfeiture allegations of the Superseding Indictment, and an
26 IIagreement to forfeit to the United States the amount of $10,000.00 as proceeds
2711 Defendant received from the offense of operating an illegal gambling business, in
2811//
 1 llviolation of 18 U.S.C. § 1955, which forfeiture shall be included and incorporated as
 2 11 part of the judgment in this case; and
 3 11          WHEREAS, on October 31, 2019, this Court accepted the guilty plea of
. 4 11 Defendant; and
 5 11          WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 6 11 agreement, guilty pleas and sentencing agreement, the Court determined that
 7 II $10,000.00 (U.S. dollars) represents the proceeds Defendant personally received
 8 II from the offense set forth in Count 2 of the Superseding Indictment, and is subject to
 9 II forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C.
1O 11 § 2461 ( c), as charged in the Superseding Indictment; and
11 11          WHEREAS, by virtue of said guilty pleas and the Court's fmdings, the
12 IIUnited States is now entitled to an Order of Forfeiture in its favor against the
13 II Defendant for the proceeds received by the Defendant in the amount of $10,000.00,
14 II pursuant to 18 U.S.C. § 981(a)(l)(C) and Rule 32.2(b) of the Federal Rules of
15 11 Criminal Procedure; and
16 11          WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
17 11 addendum, the United States has established the requisite nexus between the
18 11$10,000:00 forfeiture and the offense; and
19 11          WHEREAS, the Defendant has agreed that the provisions for the substitution
20 II of assets as provided in 21 U.S.C. § 853(p) exist and has agreed the United States
21 11 may take actions to collect the forfeiture; and
2211           WHEREAS, on August       22, 2019, the Defendant paid the United States the
23 II $10,000.00 pursuant to the terms of the Sentencing Agreement; and
24   11        WHEREAS, the United States, having submitted the Order herein to the
25 II Defendant through his attorney of record, to review, and no objections having been
26 11 received;
27        //
28 //
                                                 -2-                          16CR1695
·•·'




        1 II       Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
        2 II       1.     Judgment is entered in favor of the United States against Defendant
        3 11 DAVID GREG LEPPO (4) in the amount of $10,000.00, as proceeds Defendant
        4 II received from his offense of conviction, pursuant to 18 U.S.C. § 981(a)(l)(C) and
        5 1128 U.S.C. § 2461(c); and
        611        2.    Defendant DAVID GREG LEPPO (4) has paid in full the $10,000.00
        7 11 forfeiture amount; and

        8 II       3.    The United States Marshals Service is directed to apply the $10,000.00
        9 II payment to the forfeiture judgment, which $10,000.00 is hereby condemned and
       10 II forfeited to the United States; and
       11 II      4.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
       12 11 as to the Defendant at the time of sentencing and is part of the sentence and included
       13 11 in the judgment.
       14
       15
       16
               ¥~/f
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                     -3-                           16CR1695
